Citation Nr: 0837703	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for a chronic acquired 
psychiatric disorder, secondary to service connected 
disabilities.  

2.	Entitlement to service connection for a back disorder, 
secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976 and from October 1976 to December 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in June 2007.  


FINDINGS OF FACT

1.	An acquired psychiatric disorder is not shown to have been 
caused by or permanently made worse by a service connected 
disease or injury.  

2.	A low back disorder is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	An acquired psychiatric disorder is not proximately due 
to, the result of, or aggravated by a service connected 
disease or injury.  38 C.F.R. § 3.310 (2007).

2.	A low back disorder is not proximately due to, the result 
of, or aggravated by a service connected disease or injury.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2004, December 2004, and June 
2007, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The June 2007 VCAA letter included all necessary 
notifications.  

The veteran is claiming service connection for an acquired 
psychiatric disorder and for a low back disorder as being 
secondary to his service connected disorders, specifically 
his pes planus and ankle disorders.  Service connection is 
currently in effect for bilateral pes planus, status post 
osteotomy of the right metatarsophalangeal joint, rated 50 
percent disabling; folliculitis barbae, rated 10 percent 
disabling; the residuals of a right hand laceration, rated 10 
percent disabling; degenerative arthritis of the left ankle, 
rated 10 percent disabling; degenerative arthritis of the 
right ankle, rated 10 percent disabling; and duodenal ulcer 
disease and a right knee scar, both rated noncompensable.  It 
is noted that the veteran has not contended that service 
connection should be established on a direct basis.  
Therefore, the discussion is limited to the question of 
secondary service connection.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).

The Board has reviewed the entire evidence of record, 
including all available records of treatment for the 
veteran's psychiatric and low back disorders.  After review, 
it is determined that there is no basis for the establishment 
of service connection for either disorder at issue.  In this 
regard, it is noted that there are no positive medical 
opinions that relate the veteran's psychiatric or low back 
disabilities to any of the veteran's service connected 
disorders, including his bilateral pes planus and bilateral 
ankle disorders.  In an effort to afford the veteran every 
consideration, the Board remanded this case for medical 
examinations to ascertain if there might be any support for 
the veteran's contentions of secondary service connection.  

A psychiatric examination was conducted by VA in November 
2007.  At that time, the examiner reviewed the veteran's 
psychiatric history related the results of an extensive 
examination.  The pertinent diagnosis was schizophrenia, 
undifferentiated type.  With respect to the question of 
whether it was at least as likely as not that any psychiatric 
disorder is related to service-connected bilateral foot and 
ankle disorders, it was stated that it was less likely than 
not that a relationship existed.  

An examination of the veteran's low back was conducted by VA 
in December 2007.  The veteran's history was reported and his 
back examined.  The examiner indicated that low back 
examination was normal.  He went on to state that if the 
veteran had a low back problem, it was less likely than not 
that this would be due to the veteran's left foot disorder.  
To state the conclusion any stronger would be to resort to 
speculation.  

The veteran's psychiatric disorder is not shown by a 
preponderance of the evidence to be secondary to his 
bilateral foot and ankle disorders.  There is no medical 
opinion of record that supports the veteran's contention and 
the examiner who rendered an opinion at the request of the 
Board found that it was less likely than not that such a 
relationship exists.  As such, service connection is denied.  

Regarding the veteran's low back disorder, it is found that 
the veteran does not currently manifest such a chronic 
disability.  While the examiner's opinion in December 2007 
did not fully respond to the orders contained in the Board's 
remand in that only an opinion regarding the relationship 
with a left foot disorder was discussed, in light of the fact 
that the diagnosis was that the low back was normal, the 
Board does not find that an additional examination is 
warranted.  Under these circumstances, as a chronic low back 
disorder is not currently demonstrated, service connection 
must be denied.   



ORDER

Service connection for a chronic acquired psychiatric 
disorder, secondary to service connected disabilities, is 
denied.  

Service connection for a back disorder, secondary to service 
connected disabilities, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


